Citation Nr: 1219268	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 2002 to October 2006.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, which denied entitlement to service connection for a bilateral knee disorder.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board finds that a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran claims he has a bilateral knee disorder since running in June 2006, though he admitted he never sought treatment while in service.  A June 2006 separation examination was negative for complaints or diagnosis of a bilateral knee disorder.  

In a March 2010 letter, the Veteran's private treatment provider, B. L., M.D., stated that the Veteran's knee "condition" more likely than not originated while he was in active service.  However, the physician did not indicate what the Veteran's knee "condition" was or how he came to the conclusion the Veteran had a knee disorder. 

The Board notes that a VA examination dated in December 2010 found the Veteran did not have a bilateral knee disorder. 

During the April 2012 Board hearing, the Veteran testified that he had an upcoming appointment with an orthopedic surgeon, Dr. C., which may require another MRI.  The Veteran also reported he needed to get the private treatment records from Dr. L, who provided the March 2010 opinion.  As there are no records dated after April 2012 in the records, nor are there any private treatment records from Dr. L., the Board finds a remand is necessary to obtain those records for review. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed knee disorder since service.  Of special interest are any treatment records from Dr. C., and Dr. L.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the RO/AMC should determine whether any additional development, to include an additional examination (if there is competent evidence of a current diagnosis of a chronic bilateral knee disorder), is required and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal since the April 2012 supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


